Citation Nr: 1733936	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  07-25 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected tension headaches, lumbosacral spine disability, and cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army Reserve from January 1984 to June 1984 and from January 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case was remanded for further evidentiary development in June 2008, November 2010, and September 2016.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection on a secondary basis for depression.    

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.R.F. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.R.F. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2 Vet App. 34 (1991).

This matter was last remanded by the Board in September 2016.  Specifically, the Board instructed the AOJ to afford the Veteran another VA psychological examination.  The Board instructed, in part, for the examiner to determine if it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder was aggravated by the Veteran's tension headaches, lumbosacral spine disability, and/or cervical spine disability.

The development requested by the Board's September 2016 remand was not fully completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Specifically, the VA medical examiner in the October 2016 opinion stated that the Veteran's current psychiatric disorder was not caused by the Veteran's service-connected tension headaches, lumbosacral spine disability and/or cervical spine.  The examiner provides a rationale as to why the Veteran's current psychiatric disorder is not caused by the Veteran's service connected disabilities under remand directive 1(c) concerning aggravation of the current psychiatric disorder.  The examiner did not answer remand directive 1(c).  The examiner noted that chronic pain can increase episodes of depression but then focuses his rationale and analysis on the private provider opinions and initial report of insomnia and marital and financial difficulties.  

The Board calls the examiners attention to Veteran's VA medical record dated July 2007 (received into the record in August 2007)  where the Veteran reported complaints of sadness, anxiety, poor tolerance, irritability, mood swings, poor coping skills, poor concentration, lack of motivation, social isolation, appetite and poor sleep pattern.  The entry notes "several stressors are identified" and "reports overall dysfunctioning associated to medical and physical complaints."  Further, the record indicates psychological treatment from 2007 through 2008.  The record also contains a private mental status examination dated November 2010, which Veteran reported decreased functioning at his job due to his mental status.  It is noted that the provider of the November 2010 examination stated the Veteran had "exacerbation of emotional symptoms and this is secondary to his chronic organic conditions."  

While it is true that the record shows reports of insomnia in 2003 and November 2004 due to the Veteran's back pain, the examiner needs to assess the entire record and provide an opinion as  to whether the Veteran's psychiatric condition has been permanently worsened by the Veteran's other service-connected disabilities.  Therefore, this claim must be remanded to obtain an adequate medical opinion before it can adjudicated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the examiner who completed the October 2016 VA opinion (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  The Veteran need not be examined again for his psychological condition unless the examiner finds that a new examination is required.

Following review of the claims file, the examiner should provide an opinion on the following:

a.) Whether the Veteran's acquired psychiatric disorder, to include depression, is at least as likely as not (a probability of 50 percent or greater) aggravated (increased in severity) by any of the Veteran's service-connected disabilities.  If aggravation is found, the examiner should attempt to identify the baseline level of severity of the aggravated disability before the onset of the aggravation.  The Veteran's service-connected disabilities are tension headaches, gastroesophageal reflux disease (GERD), cervical spondylosis with muscle spasm, lumbosacral disc disease, and erectile dysfunction.

The examiner should address the August 2007 and February 2011 statements of the Veteran's private treating physicians that the Veteran's mental conditions(s) are due to his service-connected condition (i.e. that the Veteran's service-connected cervical spine caused physical and emotional perturbation of his personal and social life due to restriction of activities as a result of his condition.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered must be accompanied by the underlying reasons for the conclusions.  The examiner's attention is directed to some of the medical entries the Board has noted earlier in this remand order.  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal. If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 2014).




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


